DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 13, 25, 27, 32, 33, 43, 45, 48, 49, 59, 74, 82, and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 27, 74, and 82 it is unclear what is meant by the term “water sensitive melt film”.  First it is noted that most, if not all, films used in food storage applications would be “melt film” by virtue of the fact that they are all formed into films by a melt process.  Further it is not understood what would be required for a film to be 
Claims 2, 13, 25, 32, 33, 43, 45, 48, 49, 59, and 84 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 25, 27, 32, 33, 43, 45, 59, 74, 82 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 in view of Cullen US 5,667,863.
Regarding claims 1 and 2, Leung discloses a film (film/foil) with an adsorbent material disposed, on the film which adsorbent material has a Langmuir surface area of at least 700 m2
Regarding the film with an adsorbent material disposed thereon being disposed in an interior of a food storage container, Leung discloses that the film would be used to remove ethylene (ethene) from food in a closed compartment such as packaging (paragraph [0003]) making it an obvious matter of choice and/or design to the ordinarily skilled artisan to place the film with an adsorbent material disposed thereon in a food storage container.  
In the event that Leung could be construed as not disclosing the use of a food storage container Adam discloses that it was conventional and well established in the art to place adsorbent materials (zeolite) (‘124, paragraph [0012]) in food storage containers (‘124, paragraph [0027]) to prevent premature or early ripening of a contained food material which is applicant’s reason for doing so as well.  To therefore have used the film on which is disposed an adsorbent material of Leung in a container as taught by Adam would have been an obvious matter of choice and/or design.
Further regarding claim 1 Leung in view of Adam discloses the absorbent material would comprise an absorbent film (‘124, paragraph [0027]) comprising a metal organic framework (BASOLITE® C300) (‘066, example 5) and a zeolite (‘124, paragraph [0012]) in the form a free standing film.  Regarding a ratio of the mass of the MOF with respect to the total mass of the adsorbent material being greater than 0.5, since both MOFs and zeolites are known to be absorbent to ethylene it is seen that the particular amount of both one would choose to use, in terms of a ratio, would be based on the amount of ethylene and/or other deleterious gases one would want to absorb.  It is known for example that an MOF in the form of BASOLITE® C300 has a much greater ethylene uptake than zeolite 13X (‘066, example 5) and it is also known as further 2 which is also a gas one would also wish to control when extending the shelf life of stored food, such as produce, which is to say that the relative amounts in the form of a ratio of a combination of absorbent materials would be seen as a result effective variable which the ordinarily skilled artisan would regularly and routinely optimize to control the amounts of gases in a food storage container in order to lengthen the shelf life of a stored food.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ratios by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of the ratio of a combination of absorbent materials.
Claim 1 differs from Leung in view of Adam as further evidenced by Kuznicki in the film being disposed on an interior surface of the food storage container via an adhesive.
Cullen discloses a food storage container (col. 2, paragraph 18 continuing on to page 3) and that it was old, conventional, and well established to dispose a film (top sheet 15) on an interior surface of said container via an adhesive (adhesive 12) which film has an adsorbent material disposed thereon (col 3. Paragraph 1, fig. 11, and 12).  Cullen is disposing an adsorbent material on a film and then further disposing said film and adsorbent material on the interior surface of a food storage container for the art recognized as well as applicant’s intended function which is to allow said film to be produced on a high speed continuous basis and then for said film to be applied to the 
Claim 1 now recites the film to be a water sensitive melt film and that the absorbent material would be covered by and at least partially encapsulate by said film.
Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen discloses the film would be biodegradable (‘066, paragraph [0095]), which is to say that the film would be water sensitive.  Further, most, if not all, films used in food storage applications would be “melt film” by virtue of the fact that they are all formed into films by a melt process.  Further, Leung in view of Adam as further evidenced by Kuznicki in view of Cullen disclose a film (13) on which the adsorbent material is disposed, that a top perforated film (sheet 15) would be welded thereto, and that both films would be made from flexible plastic films.  Stated somewhat differently, once welded together both films (sheet 13 and sheet 15) are seen to be forming said encapsulated absorbent film structure which is to say the adsorbent material would be enclosed by a film, which film would be perforated (microperforated) and thus considered to be water sensitive as well as at least partially encapsulated by being enclosed by said film (‘863, col. 3, paragraph 2 and 3).
Regarding claim 13, Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen discloses the adsorbent material would be an MOF and zeolite, that the absorbent material would have a Langmuir surface area of at least 700 M2/g 3/g which is at least about 50 cm3/g which is to say it appears that applicant is attempting to claim the normal adsorptive properties of zeolite.  Further, since Leung in view of Adam as further evidenced by Kuznicki in view of Cullen is disclosing the same adsorbent material with the same properties as disclosed and claimed by the applicant it would be expected that the adsorbent material of Leung in view of Adam as further evidenced by Kuznicki in view of Cullen would have an H2O adsorption capacity of at least about 15% of a total weight of the adsorbent material when a relative humidity within the food storage container would be at least about 75%.
Regarding claim 25, Leung in view of Adam as further evidenced by Kuznicki in view of Cullen discloses it was common and well established to contain food in a sealed produce package (the food is present in a closed compartment) (‘066, paragraph [0003]) and that the produce package would be from the group consisting of polyester (‘066, paragraph [0014]).
Regarding claim 27, the limitation “printed on the film” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed 
Regarding claim 32, Leung in view of Adam as further evidenced by Kuznicki in view of Cullen discloses the adsorbent material would be disposed within a multi-layered film as clearly seen in figure 4 of Cullen for example.  There the adsorbent material is in between, that is enclosed by film 13 and film 15.
Regarding claim 33, Leung in view of Adam as further evidenced by Kuznicki in view of Cullen discloses the food storage container would contain fruits (‘124, paragraph [0006]).
Regarding claim 43, Leung in view of Adam as further evidenced by Kuznicki in view of Cullen discloses the MOF would comprise Al (‘066, paragraph [0146]).
Regarding claim 45, Leung in view of Adam as further evidenced by Kuznicki in view of Cullen discloses the MOF would comprise a phenyl moiety (‘066, paragraph [0156]).
Regarding claim 59, Leung in view of Adam as further evidenced by Kuznicki in view of Cullen discloses there would be a first adsorbent composition comprising aluminum and fumaric acid (‘066, paragraph [0176]) and a second adsorbent composition would comprise zinc (‘066, paragraph [0146]) and 2-methylimidazole (‘066, paragraph [0165]).  With respect to the adsorbent, Leung in view of Adam as further evidenced by Kuznicki in view of Cullen recite that there would be “at least one” and further discloses (‘124, paragraph [0043]) that the phrase “at least one” with respect to 
Claim 74, is rejected over Leung in view of Adam as further evidenced by Kuznicki in view of Cullen for the same reasons given above in the rejection of claim 1.  As set forth in the rejections above Leung in view of Adam as further evidenced by Kuznicki in view of Cullen have disclosed there would be a food storage container, a film disposed on an interior surface of the food storage container, and an adsorbent material comprising a composite of a MOF and a zeolite disposed on the film.  Leung in view of Adam as further evidenced by Kuznicki in view of Cullen also disclose that produce would be disposed in said food storage container which produce would release C2H4.  Since Leung in view of Adam as further evidenced by Kuznicki in view of Cullen have disclosed the invention as claimed it would be expected that produce disposed within said food storage container would maintain a concentration of C2H4 within the container below about 0.1% for at least 5 days after said produce would be introduced into the food storage container.
Further regarding claim 74 Leung in view of Adam as further evidenced by Kuznicki in view of Cullen discloses the absorbent material would comprise a metal organic framework in the form a film (‘124, paragraph [0027]) and a zeolite (‘124, 
Claim 74 now recites the film to be a water sensitive melt film and that the absorbent material would be covered by and at least partially encapsulate by said film and is further rejected over Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen for the same reasons given above in the rejection of claim 1.
Claims 82 and 84, are rejected over Leung in view of Adam as further evidenced by Kuznicki in view of Cullen for the same reasons given above in the rejections of claims 1 and 2.  Further regarding claim 82, Leung in view of Adam as further evidenced by Kuznicki in view of Cullen disclose a film (13) on which the adsorbent material is disposed, that a top perforated film (sheet 15) would be welded thereto, which is to say that said adsorbent film is at least partially encapsulated, and that both films would be made from flexible plastic films.  Stated somewhat differently, once welded together both films (sheet 13 and sheet 15) are seen to be forming said encapsulated absorbent film structure which is to say the adsorbent material would be enclosed by a film, which film would be perforated (microperforated) (‘863, col. 3, paragraph 2 and 3).  Further since Leung in view of Adam as further evidenced by Kuznicki in view of Cullen disclose there to be an adhesive (12) forming the underside of the base sheet of said water sensitive melt film (‘863, col. 3, paragraph 1) it is seen that the adsorbent film is fully encapsulated by the adhesive and the water sensitive melt film.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 in view of Cullen US 5,667,863 in view of Yasutaka et al. US 2014/0224120.
In the event that claim 32 could be construed as differing from Leung in view of Adam as further evidenced by Kuznicki in view of Cullen as the adsorbent material not being disposed within a multi-layered film.  Yasutaka discloses that to dispose an adsorbent material between a multi-layered film (laminated) (paragraph [0098]) resulted in excellent adsorption performance with respect to various gases, such as ethylene, and therefore it would have been an obvious matter of choice and/or design for the ordinarily skilled artisan to have disposed the adsorbent material of Leung in view of Adam as further evidenced by Kuznicki in view of Cullen between a multi-layered film as taught by Yasutaka.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 in view of Cullen US 5,667,863 as further evidenced by Magee.
Regarding claim 48, Leung in view of Adam as further evidenced by Kuznicki in view of Cullen discloses the use of zeolite 13X but is silent regarding the formulation thereof.  Magee however provides further evidence that zeolite 13X could have the form Mx/n[(AlO2)x(SiO2)y].mH2.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 in view of Cullen US 5,667,863 as further evidenced by Sigma.
Regarding claim 49, Leung in view of Adam as further evidenced by Kuznicki in view of Cullen discloses the use of zeolite 13X but is silent regarding the formulation thereof.  Sigma however provides further evidence that zeolite 13X could a framework structure comprising YO2 and X2O3, wherein: Y is a tetravalent element, X is a trivalent element, Y would be Si, and X would be Al.
Response to Arguments
Applicant's arguments filed 26 October 2020 have been fully and carefully considered but they are not found persuasive.
Applicant urges that the prior art does not disclose the use of a water sensitive melt film such as an ethylene-vinyl alcohol film.  This urging is not deemed persuasive and has been fully and completely answered as set forth in the rejections above.
Further with respect to the use of a film of ethylene-vinyl alcohol applicant is seen to be urging a limitation not found in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        28 January 2021


/VIREN A THAKUR/Primary Examiner, Art Unit 1792